Citation Nr: 0529766	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  This matter was previously before the Board in 
March 2004 at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran has bilateral hearing loss manifested at worst by 
level I hearing acuity in the right ear and level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished adequate VCAA notice to the veteran 
regarding the issue on appeal in a letter dated in March 
2004.  Because the VCAA notice in this case was not provided 
to the appellant prior to the RO decision from which he 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of a compensable rating for 
bilateral hearing loss.  In the March 2004 letter, as well as 
the August 2002 statement of the case May 2005 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the letter referenced 
above implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining pertinent medical records and affording the 
appellant VA examinations.  In addition, the appellant was 
afforded the opportunity to attend a hearing, which he 
declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
present claim and that adjudication of this claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities.

Initially, the Board notes that the criteria for evaluating 
hearing loss and other disease/disabilities of the ear were 
changed, effective June 10, 1999.  See 64 Fed. Reg. 25202- 
25210 (1999).  The claim on which this appeal is based was 
filed on February 2000.  Therefore, only the revised criteria 
will be considered in evaluating the veteran's hearing loss.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provides, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the veteran's hearing impairment does not meet the 
criteria for a 10 percent evaluation under the new version of 
the schedule based on the audiological results in October 
2001 or November 2004, but rather is appropriately rated at 
the noncompensable level.  The pure tone threshold levels at 
the October 2001 audiological evaluation were 45, 45, 55 and 
55 in the right ear and 45, 50, 60 and 70 in the left ear, at 
1,000, 2,000, 3,000 and 4,000 Hz, respectively.  The four- 
frequency averages for the right ear and left ear were 50 dB 
and 55 dB, respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear, and 92 
percent in the left ear.  Application of these scores to 
Table VI results in designation of I for the right ear and I 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.

Similarly, findings from the November 2004 examination 
revealed pure tone threshold levels of 45, 50, 55 and 55 in 
the right ear and 45, 55, 60 and 70 in the left ear, at 
1,000, 2,000, 3,000 and 4,000 Hz, respectively.  The four- 
frequency averages for the right ear and left ear were 50 dB 
and 60 dB, respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear, and 94 
percent in the left ear.  Application of these scores to 
Table VI results in designation of I for the right ear and II 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.

The Board has also considered the applicability of sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, the evidence does not reflect that puretone 
thresholds at each of the four specified frequencies of 1000, 
2000, 3000, and 4000 Hz were or are at 55 dB in either ear.  
Thus, rating the veteran's hearing loss under Table VIa is 
not warranted.  Furthermore, the testing did not disclose 
simultaneous puretone threshold of 30 dB or less at 1000 Hz 
and a puretone threshold of 70 dB or more at 2000 Hz in an 
ear.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Moreover, the Board finds that the record does not establish 
that the veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Consequently, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


